Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1, 4 and 6 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a method for evaluating an electrical defect density of a semiconductor layer, comprising: applying a voltage to a semiconductor layer comprising a substrate and a buffer layer and measuring a first electric current value at the substrate or both the first electric current and a second electric current value at an electrode contact with a surface of the semiconductor layer opposite to the substrate; and deriving the electrical defect density at a position with respect to an interface between the substrate and the buffer layer in the semiconductor layer with use of the first electric current value or a difference between the first electric current value and the second electric current value in combination with all other elements in claim 1.

Regarding claim 4, the prior art of record does not teach alone or in combination a semiconductor element, comprising: a semiconductor layer serving as a current path, wherein a maximum value of an electrical defect density obtained by using a charge amount immediately after current application and a charge amount in steady state of the semiconductor layer is 1.0x 1019 cm-3 or less, wherein a planar density of electrical defects in the semiconductor layer obtained by using a net charge amount accumulated in the semiconductor layer by the current application increases with two gradients, in a region where the planar density of the electrical defects increases as a distance from a low potential side surface at the time of the current application to the semiconductor layer, wherein the two gradients are a first gradient of a planar density of electrical defects of the low potential side in the semiconductor layer and a second gradient of a planar density of -2-Atty. Dkt. No. 124906-0102 electrical defects of a high potential side in the semiconductor layer, wherein the second gradient is larger than the first gradient in combination with all other elements in claim 4.

Regarding claims 6, the claims are allowed as they further limit allowed claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858